

 
 

--------------------------------------------------------------------------------

 

EXHIBIT 10.1


RESIGNATION AND SEVERANCE AGREEMENT


This Resignation and Severance Agreement (the “Agreement”) is entered into by
and between Donald J. Landers, Jr. (“Executive”), and Peoples Bancorp Inc., an
Ohio corporation, and Peoples Bank, National Association, a national banking
association (collectively, the “Employer”).


Background Information


A.           The purpose of this Agreement is to set forth certain
understandings that have been reached between Executive and Employer concerning
Executive’s resignation from employment with Employer.


B.           Executive has been employed by Employer since June 30, 2003,
serving as Employer’s Chief Financial Officer and Treasurer from August 1, 2006
until April 9, 2007.


C.           Executive desires to resign employment, and the parties desire to
end the employment relationship with as little disruption as possible.


Agreement


In consideration of the promises, covenants, and agreements herein and for other
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged by the parties, the parties hereto, intending to be legally bound,
agree as follows:


1.           Resignation.  Executive is resigning from employment with Employer
and all of its related subsidiaries and affiliates, per Attachment A.


2.           Severance Payments and Benefits to Executive.  After the seventh
day from Executive’s execution of this Agreement, Executive shall receive the
following severance pay and benefits:  (a) severance pay equivalent to six (6)
months of his base salary in effect immediately prior to April 9, 2007, in one
lump-sum (less applicable withholdings and taxes); and (b) if Executive elects
to continue healthcare and dental coverage under Employer’s plan pursuant to
COBRA, Employer will pay Executive’s COBRA healthcare premiums for coverage
through April 30, 2008.  After April 30, 2008, Executive will be responsible for
paying the COBRA premiums to continue such coverage.


3.           Release.  Executive, for himself, his family, his heirs, and
assigns, hereby forever releases and discharges, Employer, its affiliates,
officers, directors, employees, agents and assigns (collectively, the “Released
Parties”) from any and all charges, claims, demands, judgments, causes of
action, damages, expenses, costs, attorneys’ fees, and liabilities of any kind
whatsoever that may be lawfully released and discharged.  Executive acknowledges
that the claims released by this section include all rights and claims relating
to his employment and the termination of his employment, including without
limitation any claims he may have under:

 
 

--------------------------------------------------------------------------------

 



(a)
Title VII of the Civil Rights Act of 1964, as amended;
(b)
The Americans with Disabilities Act;
(c)
The Employee Retirement Income Security Act;
(d)
The Age Discrimination in Employment Act (as amended by the Older Workers
Benefit Protection Act); and
(e)
Any other federal, state or local laws or regulations governing employment
relationships.



This Release specifically includes a release of any claims for employment
discrimination under federal, state and local laws.  This Release extends to all
claims of every nature and kind, whether known or unknown, suspected or
unsuspected, presently existing or resulting from or attributable to any act or
omission of the Released Parties occurring before the signing of this
Agreement.  This release does not extend to:  (a) rights or claims arising after
the execution of this Agreement; (b) the enforcement of Executive’s rights under
this Agreement;  (c) any vested rights of Executive under Employer’s retirement
savings plan, stock option plans,  or other benefits plans; or (d) any rights
under Ohio’s workers’ compensation or unemployment compensation laws.


4.           Rights to Counsel and Revocation.  Executive has been advised that
he:  (a) should consult with an attorney before signing this Agreement; (b) has
twenty-one (21) days within which to consider signing this Agreement; (c) may
revoke this Agreement at any time before the expiration of seven days after he
signs it by providing written notice to Employer; and (d) will not receive any
payment provided herein until after expiration of such seven-day revocation
period.


5.           Confidential Information.   Executive shall treat as confidential
all Confidential Information belonging to Employer which has been disclosed to
Executive, which Executive may have acquired or developed or which Executive
observed in the course of Executive’s performance of services for Employer and
which at the time of disclosure was not previously known by Executive and not
known or used by others in the financial services business.  Executive shall not
disclose, publish or otherwise use, any such Confidential Information without
Employer’s prior written consent.  As used in this Agreement, “Confidential
Information” means any information concerning the organization, business or
finances of Employer (or of any third party which Employer is under an
obligation to keep confidential) that is maintained by Employer as
confidential.  Such Confidential Information shall include, but is not limited
to, trade secrets or confidential information respecting finances, financial
planning, marketing, business plans or strategies.
 
               6.           Cooperation with Financial Matters.  Executive
agrees that he shall, upon reasonable notice, be available to provide Employer
information as may be reasonably required by Employer concerning any of
Employer’s financial matters.
 
           7.           Return of Employer Property.  Executive shall return all
of Employer’s property in his possession, custody, or control, including,
without limitation, any documents concerning Employer, any electronic documents
of Employer, credit cards, and keys.
 
      8.           Statement and Non-disparagement.  Employer agrees to respond
to any inquiry from third-parties concerning Executive’s employment and
resignation from employment with the information contained in the statement
attached as Attachment B.  Both Employer and Executive agree not to disparage,
defame, or denigrate the other, and Executive agrees that he shall not
disparage, defame, or denigrate Employer’s officers, directors or employees.
 
              9.           Non-solicitation of Employees.  For a period of
twelve (12) full calendar months, Executive will not, on his own behalf or on
behalf of any other person, partnership, association, employer or other entity,
solicit or in any manner attempt to influence or induce any employee of Employer
to leave Employer’s employment nor will he use or disclose to any person,
partnership, association, employer or other entity any information obtained
while employed by Employer concerning the names and addresses of Employer’s
employees.
 
   10.           Termination of Disputes.  Executive and Employer agree that
each party intends to avoid litigation and controversy.  This Agreement is not
to be construed as an admission of liability for any wrongful conduct on the
part of either Executive or Employer.
 
           11.           Governing Law.  This Agreement shall be governed by and
construed in accordance with the internal substantive laws of the State of Ohio,
without regard to conflicts of law principles.  Each party hereby:  (a)
designates the Court of Common Pleas of Washington County, Ohio, and, if federal
court jurisdiction permits, the United States District Court for the Southern
District of Ohio in Columbus, Ohio, and any appellate court from which decisions
of said court may be appealed, as the sole and exclusive forum and court of
proper jurisdiction and venue of and for any and all lawsuits or other legal
proceedings relating to this Agreement, the parties’ relationship, or other
matters arising between the parties; (b) irrevocably consents to such
designation, jurisdiction, and venue; and (c) waives any objections or defenses
relating to jurisdiction or venue with respect to any lawsuit or other legal
proceeding relating to this Agreement initiated in or transferred to such court,
including, but not limited to, the defense of an inconvenient forum and the
defense of lack of jurisdiction.  Additionally, Executive and Employer each
hereby waive the right to a trial by jury, if any dispute arises under this
Agreement. The parties agree that the prevailing party shall be entitled to
recover its costs and attorneys’ fees incurred in the enforcement of this
Agreement.
 
   12.           Execution in Parts.  This Agreement may be executed in multiple
counterparts, each of which shall constitute an original, and all of which shall
constitute a single agreement.
 
           13.           Integration Clause.  This Agreement sets forth the
entire agreement between Executive and Employer with respect to its subject
matter and supersedes and replaces any and all prior or contemporaneous
representations or agreements, whether oral or written.  The parties also agree
that the Change in Control Agreement, adopted August 1, 2006, is now null and
void.
 
           14.           Enforceability.  This Agreement shall be construed and
interpreted so as to be enforceable to the fullest extent permitted by law and
to the extent that any provision shall be deemed unenforceable or invalid in any
jurisdiction, such invalidity and unenforceability shall not affect its validity
or enforceability in any other jurisdiction, nor shall it affect the
enforceability or validity of any other provision hereof.   The parties agree
and acknowledge that each party has carefully reviewed this Agreement and
further agree that any ambiguities in this Agreement shall not be construed
against the drafter thereof.
 
   15.           Amendment.  This Agreement may not be amended or modified,
except by a written agreement executed by both Executive and Employer.
 
   16.           Assignment of Agreement.  This Agreement may be assigned or
transferred to, and will be binding upon, any successor of Employer, in which
case this Agreement will be interpreted and applied by substituting that
successor for “Employer” as appropriate under the terms of this
Agreement.  Executive may not assign this Agreement to any other person or
entity.  However, this Agreement will inure to the benefit of, and be
enforceable by, Executive’s personal or legal representatives, executors, and
administrators, successors, heirs, devisees, and legatees to the extent any pay
or benefits are due Executive under this Agreement.
 
   17.           Voluntary Acts.  Both Executive and Employer acknowledge that
each has carefully read this Agreement and knowingly and voluntarily agree to
execute it.


IN WITNESS WHEREOF, the parties hereto have executed, or caused to be executed,
this Agreement to be effective as of the date Executive executes this Agreement.



   
EXECUTIVE
     
Date:  April 26, 2007
By: /s/
DONALD J. LANDERS, JR.
   
Donald J. Landers, Jr.




   
PEOPLES BANCORP INC.
     
Date:  April 10, 2007
By: /s/
MARK F. BRADLEY
   
Mark F. Bradley
   
Its President and Chief Executive Officer




   
PEOPLES BANK, NATIONAL ASSOCIATION
     
Date:  April 10, 2007
By: /s/
MARK F. BRADLEY
   
Mark F. Bradley
   
Its President and Chief Executive Officer


 
 

--------------------------------------------------------------------------------

 

Attachment A
Resignation Letters

 
 

--------------------------------------------------------------------------------

 

April 9, 2007






Mark F. Bradley
Chief Executive Officer
Peoples Bancorp Inc.
138 Putnam Street
Marietta, Ohio  45750


Dear Mark:


It is with regret that I submit this letter of resignation, effective today,
April 9, 2007.


I am resigning from my position as Chief Financial Officer and Treasurer of
Peoples Bancorp Inc. and Peoples Bank, National Association.


I have decided to take time to evaluate the course of my current career goals
and investigate new opportunities.


I have made many lasting relationships working for Peoples during these past
nearly four years and will miss my associations here.  I wish you and Peoples
continued success in all your endeavors.


Thank you for allowing me to serve Peoples, and again, I wish Peoples continued
success.




Sincerely,


/s/ Donald J. Landers




Donald J. Landers

 
 

--------------------------------------------------------------------------------

 

April 9, 2007






Joseph H. Wesel
Chairman of the Board
Board of Directors
Peoples Bancorp Inc.
138 Putnam Street
Marietta, Ohio  45750


Dear Mr. Wesel:


It is with regret that I submit this letter of resignation, effective today,
April 9, 2007.


I am resigning from my position as Chief Financial Officer and Treasurer of
Peoples Bancorp Inc. and Peoples Bank, National Association.


I have decided to take time to evaluate the course of my current career goals
and investigate new opportunities.


I have made many lasting relationships working for Peoples during these past
nearly four years and will miss my associations here.  I wish you and Peoples
continued success in all your endeavors.


Thank you for allowing me to serve Peoples, and again, I wish Peoples continued
success.




Sincerely,


/s/ Donald J. Landers


Donald J. Landers



 
 

--------------------------------------------------------------------------------

 

Attachment B


Form of Statement








 
Donald J. Landers, Jr. worked for Peoples Bancorp from August 2003, through
April 9, 2007, serving as Controller and then Chief Financial Officer and
Treasurer from August 1, 2006 until April 9, 2007.
 

 
 

--------------------------------------------------------------------------------

 
